Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 9/6/21, the Applicant amended and argued claims 1, 11 and 12 previously rejected in the Office Action dated 6/10/21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 recites the limitation "wherein the history information of the first user indicates that the number of times of the first object described by the first description format of the first descriptive text being selected by the first user is greater than the number of times of the first object described" in Lines 2-4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Calistri-Yeh, United States Patent Publication 2016/0055541 A1, in view of Berner et al., WO2013/013091 (hereinafter “Berner”).
Claim 1:
	Calistri-Yeh discloses:
An information processing system comprising:
a display that displays an object among multiple objects and a descriptive text describing the object (see paragraph [0083]). Calistri-Yeh teaches displaying a plurality of descriptive text describing objects;
a transceiver that acquires information about a description format of a descriptive text describing a first object (see paragraphs [0082] and [0083]). Calistri-Yeh teaches acquiring multiple objects described by the descriptive text and a formatting which is by topic interest;
a processor that is configured to:
specify the first description format that the first user prefers based on the information acquired by the transceiver (see paragraphs [0010]-[0011] and ;
decide a recommendation target to recommend to the first user from among the multiple objects (see paragraph [0092]). Calistri-Yeh teaches deciding a recommendation to the user among the multiple objects; and

Calistri-Yeh fails to expressly disclose objects having description format of a first descriptive text to describe the first object based on a user and selections being based on historical data.

	Berner discloses:
wherein in a case where the first object is selected by a first user, a first description format of a first descriptive text is used to describe the first object for the first user based on history information of the first user related to a selection history of the first object described by the first description format of the first descriptive text, and (see paragraphs [0013]-[0015], [0057]). Berner teaches based on the preferences or factors of each user, the recommendation of objects are based on the user’s preferences. If the object fits both user selected factors and preferences, it will be presented differently. The explanation displayed are based on the user preferences.
Berner also teaches other examples of the data user in selecting recommendation explanation factors including historical data, such as query history including click through and other interest actions to a search 
wherein in a case where the first object is selected by a second user, a second description format of a second descriptive text is used to describe the first object for the second user (see paragraphs [0013]-[0015]). Berner teaches based on the preferences or factors of each user, the recommendation of objects are based on the user’s preferences. If the object fits both user selected factors and preferences, it will be presented differently. The explanation displayed are based on the user preferences
in response to the recommendation target being the first object, control the display to display the decided recommendation target and the descriptive text describing the decided recommendation target for the first user based on the specified first description format (see paragraphs [0019]-[0020] and figure 4). Berner teaches based on the user preferences, the explanation/descriptive text for recommendations are displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Calistri-Yeh to include presenting different description based on user’s preferences and historical data for the purpose of being user friendly when displaying recommendations, as taught by Berner. 

Claim 2:
	Calistri-Yeh discloses:
wherein the transceiver acquires information about a description format of a descriptive text describing a second object not selected by the first user (see paragraph [0083]). Calistri-Yeh teaches acquires information about the format about object not selected, and
the processor specifies the first description format based on the information about the description format of the first descriptive text associated with the first object selected by the first user and the information about the description format of the descriptive text associated with the second object not selected by the first  user (see paragraph [0083]). Calistri-Yeh teaches specifying the description format based on the formatting and the content of interest and determining based on the best combination, the recommendation is chosen.

Claim 3:
	Calistri-Yeh discloses:
calculate an indicator related to a first user preference regarding the description format, based on the information about the first description format of the first descriptive text associated with the first object selected by the user and the information about the description format of the first descriptive text associated with the second object not selected by the first user, wherein (see paragraph [0083]). Calistri-Yeh teaches calculating between the selected object, candidate objects and the presentation format, wherein 
specify the description format based on the calculated indicator (see paragraph [0083]). Calistri-Yeh teaches specifying the format and presentation based the recommendation and the format.

Claim 4:
	Calistri-Yeh discloses:
wherein the first description format of the first descriptive text displayed by the first descriptive text display is a format of a description related to a basis for recommending the recommendation target to the first user (see paragraph [0092]). Calistri-Yeh teaches the format is related to the basis for recommending the final object to the user.

Claim 5:
	Calistri-Yeh discloses:
wherein the format of the description related to the basis is a format of a description of a feature of the recommendation target in a category to which the user preference belongs (see paragraph [0117]). Calistri-Yeh teaches the format of the description of a feature of the recommendation target in a category to which the user preference belongs such as demographics, seasonal, psychographic, etc.

Claim 6:
	
a memory that stores the information about the first description format acquired by the transceiver (see paragraph [0083]). Calistri-Yeh teaches storing a variety of formats and presentation configurations to use for presentation; and
wherein the processor is further configure to:
a calculator that calculates a compatibility indicator related to a compatibility between the first object and the first description format, based on the information stored in the storage unit (see paragraph [0083]). Calistri-Yeh teaches calculating between the object and the presentation format, wherein 
specify the first description format on a basis of the compatibility indicator (see paragraph [0083]). Calistri-Yeh teaches specifying the format and presentation based the recommendation and the format.

Claim 7:
	Calistri-Yeh discloses:
the processor calculates the compatibility indicator related to the compatibility between the recommendation target and the first description format, and (see paragraph [0083]). Calistri-Yeh teaches calculating between the selected object and the presentation format, wherein 
the processor specifies the first description format based on the compatibility indicator associated with the recommendation target (see paragraph [0083]). Calistri-Yeh teaches specifying the format and presentation based the recommendation and the format.

Claim 8:
	Calistri-Yeh discloses:
the processor calculates the compatibility indicator related to the compatibility between the specified first description format and the first object, and (see paragraph [0083]). Calistri-Yeh teaches calculating between the selected object and the presentation format, wherein 
the processor decides the recommendation target based on the compatibility indicator associated with the specified first description format (see paragraph [0083]). Calistri-Yeh teaches the selection of the recommendation object aligns with the user’s interests and format/presentation configurations.

Claim 9:
	Calistri-Yeh discloses:
the processor specifies the first description format and decides the recommendation target based on the compatibility indicator (see paragraphs [0083] and [0092]). Calistri-Yeh teaches the specifier specifying the format and the target based on the compatibility.

Claim 10:
	Calistri-Yeh discloses:
the information about the first description format acquired by the transceiver includes information related to a number of first description formats used in the first descriptive text describing the first object selected by the first user, and the processor specifiers a number of first description formats that the first user prefers (see paragraph [0083]). Calistri-Yeh teaches a user can select a variety of formats and presentations for the content recommendations to be displayed. 

Claim 11:
	Calistri-Yeh discloses:
An information processing system comprising:
a display that displays an object among multiple objects and a descriptive text describing the object (see paragraph [0083]). Calistri-Yeh teaches displaying a descriptive text describing an object;
a transceiver that acquires information about a description format of a first descriptive text describing a first object (see paragraphs [0082] and [0083]). Calistri-Yeh teaches acquiring multiple objects described by the descriptive text and a formatting which is by topic interest;
a processor that is configured to:
specify a combination of the first object and the description format that the user prefers, based on the information about the description format acquired by the transceiver; and (see paragraphs [0010]-[0010] and [0082]). Calistri-Yeh teaches specifying the format that the user prefers based on the format acquired. The user has a profile with preferences of presentation configurations and the users interest;



	Berner discloses:
wherein in a case where the first object is selected by a first user, a first description format of a first descriptive text is used to describe the first object for the first user based on history information of the first user related to a selection history of the first object described by the first description format of the first descriptive text, and (see paragraphs [0013]-[0015], [0057]). Berner teaches based on the preferences or factors of each user, the recommendation of objects are based on the user’s preferences. If the object fits both user selected factors and preferences, it will be presented differently. The explanation displayed are based on the user preferences. Berner also teaches other examples of the data user in selecting recommendation explanation factors including historical data, such as query history including click through and other interest actions to a search or discovery service, browsing history, purchase history, the location of the primary user or group of users over time, and information in third party services from previous visits or evaluations, may be used in generating and selecting recommendation explanation factors.
wherein in a case where the first object is selected by a second user, a second description format of a second descriptive text is used to describe the first object for the second user (see paragraphs [0013]-[0015]). Berner teaches based on the preferences or factors of each user, the recommendation of objects are based on the user’s preferences. If the object fits both user selected factors and preferences, it will be presented differently. The explanation displayed are based on the user preferences.
control the display to display first object and the first descriptive text describing the first object based on the specified first description format (see paragraphs [0019]-[0020] and figure 4). Berner teaches based on the user preferences, the explanation/descriptive text for recommendations are displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Calistri-Yeh to include presenting different description based on user’s preferences and historical data for the purpose of being user friendly when displaying recommendations, as taught by Berner. 

Claim 12:
	Calistri-Yeh discloses:
An information processing system comprising:
a display that displays an object among multiple objects and a descriptive text describing the object (see paragraph [0083]). Calistri-Yeh teaches displaying a descriptive text describing an object;
a transceiver that acquires history information related to at least one of selection history of first objects and a search history of first objects (see paragraphs [0039], [0082] and [0083]). Calistri-Yeh teaches acquiring multiple objects described by the descriptive text and a formatting which is by topic interest and also using selection history information of the objects;
a processor that is configured to:
decide a recommendation target decider that decides a recommendation target to recommend to the user from among the multiple objects based on the history information; (see paragraphs [0039] and [0092]). Calistri-Yeh teaches deciding a recommendation to the user among the multiple objects and based on the history information; and
specify the first description format of the first descriptive text describing the recommendation target based on a decision basis when one of the first objects is decided as the recommendation target; and (see paragraphs [0010]-[0010] and [0082]). Calistri-Yeh teaches specifying the format that the user prefers based on the format acquired;
control the display to display the decided recommendation target for the first user and the first descriptive text describing the decided recommendation target based on the specified first description format (see paragraph [0092]). Calistri-Yeh teaches a presentation display describing the decided recommendation target based on the presentation configurations.



	Berner discloses:
wherein in a case where the first object is selected by a first user, a first description format of a first descriptive text is used to describe the first object for the first user based on history information of the first user related to a selection history of the first object described by the first description format of the first descriptive text, and (see paragraphs [0013]-[0015], [0057]). Berner teaches based on the preferences or factors of each user, the recommendation of objects are based on the user’s preferences. If the object fits both user selected factors and preferences, it will be presented differently. The explanation displayed are based on the user preferences. Berner also teaches other examples of the data user in selecting recommendation explanation factors including historical data, such as query history including click through and other interest actions to a search or discovery service, browsing history, purchase history, the location of the primary user or group of users over time, and information in third party services from previous visits or evaluations, may be used in generating and selecting recommendation explanation factors.
wherein in a case where the first objects are selected by or searched by a second user, a second format of a second descriptive text is used to describe the second objects for the second user (see paragraphs [0013]-
in response to the recommendation target being the first object, control the display to display the decided recommendation target and the descriptive text describing the decided recommendation target for the first user based on the specified first description format (see paragraphs [0019]-[0020] and figure 4). Berner teaches based on the user preferences, the explanation/descriptive text for recommendations are displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Calistri-Yeh to include presenting different description based on user’s preferences for the purpose of being user friendly when displaying recommendations, as taught by Berner. 

Claim 13:
	Calistri-Yeh discloses:
calculate an indicator related to a user preference regarding the object based on the history information, wherein (see paragraphs [0039] and [0083]). Calistri-Yeh teaches calculating between the selected object,  the presentation format and history information, wherein 
decide the recommendation target based on the indicator, and wherein the decision basis is a category to which belongs the user preference related to the indicator that acts as a motive by which the processor decides the recommendation target (see paragraph [0083]). Calistri-Yeh teaches the selection of the recommendation object aligns with the user’s interests and format/presentation configurations.

Claim 14:
	Calistri-Yeh discloses:
a memory that stores the history information acquired by the transceiver, wherein (see paragraphs [0039] and [0083]). Calistri-Yeh teaches storing a variety of formats and presentation configurations to use for presentation and history information; and
the processor calculates indicators in multiple categories to which preferences of the first user belong, based on information stored in the memory (see paragraph [0039]-[0043]). Calistri-Yeh teaches indicators and calculation to which preferences and interested the user belongs to,
the processor decides the recommendation target based on the indicators in the multiple categories, and the decision basis is the category of the indicator that contributes most to the decision of the recommendation target from among the indicators in the multiple categories. (see paragraphs [0082], [0083] and [0092]). Calistri-Yeh teaches recommending the target based the history information, multiple categories, highest rank category, etc.

Claim 15:
	Calistri-Yeh discloses:
wherein the decided recommendation target is a product to recommend to the user from among multiple products (see paragraph [0026]). Calistri-Yeh teaches the target is a product to recommend among other products, and

Calistri-Yeh fails to expressly disclose objects having description format of a first descriptive text to describe the first object based on a user.

	Berner discloses:
the first descriptive text describing the decided recommendation target comprises at least one of a context that describes a situation in which the decided recommendation target is used, a content that describes a type or an attribute of the decided recommendation target, and a demographic that describes attributes of users using the decided recommendation target (see paragraphs [0013]-[0015]). Berner teaches based on the preferences or factors of each user, the recommendation of objects are based on the user’s preferences. If the object fits both user selected factors and preferences, it will be presented differently. The explanation displayed are based on the user preferences.
in response to the recommendation target being the first object, control the display to display the decided recommendation target and the descriptive text describing the decided recommendation target for the first user based on the specified first description format (see paragraphs [0019]-[0020], [0056] and figure 4). Berner teaches based on the user preferences, the explanation/descriptive text for recommendations are displayed. Such attributes can include demographic information, user gender, income, cuisine type, evaluations, etc.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Calistri-Yeh to include presenting different description based on user’s preferences for the purpose of being user friendly when displaying recommendations, as taught by Berner. 

Claim 16:
	Calistri-Yeh fails to expressly disclose a frequency based on historical information.

	Berner discloses:
wherein the history information of the first user indicates that the number of times of the first object described by the first description format of the first descriptive text being selected by the first user is greater than the number of times of the first object described by another description format of another descriptive text being selected by the first user (see paragraph [0076]). Berner teaches monitor and track various metrics such as explicit 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Calistri-Yeh to include presenting different description based on user’s preferences and historical data for the purpose of being user friendly when displaying recommendations, as taught by Berner. 

Response to Arguments
Applicant's arguments filed 9/6/21 have been fully considered but they are not persuasive. 
Claims 1, 11, 12:
	Applicant argues Calistri-Yeh does not disclose to present the recommendations in the format or the present based on user’s selections in the history. “Berner”...it is not possible that the presentation of the recommendation for the restaurant would be differentiated based on a selection history of the user.  
	The Examiner disagrees. 
	Berner teaches the generation and selection of recommendation explanation factors may be computed using a variety of metrics incorporating different spatial, temporal, social, demographic, and user interaction based signals, either alone or in combination. Other examples of data user in selecting recommendation explanation factors include historical data, such as query history including click through and other interest actions to a search or discovery service, browsing history, purchase history, the location of the primary user or group of users over time, and information in third party services from previous visits or evaluations, may be used in generating and selecting recommendation explanation factors (see paragraph [0057]). Berner teaches making selections based history information of the user and if the selected object. Thus, the combination of Calistri-Yeh and Berner disclose the limitations of the claims.

	Applicant argues Claim 16 further defines the history information associated with the selection history of the user, which is not disclosed by any of the cited references as presented in the previous section. 
	The Examiner disagrees. 
	Berner teaches monitor and track various metrics such as explicit collections or lists of entities a user has annotated, frequency at which users select an entity with a given type of explanation optionally adjusting for user location, the time of day the user is viewing the recommendation explanation, present and past purchase history for the user or group of users, and comparisons between the primary user and other users; may all be used either alone or in combination, in generating and selecting .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/29/21

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176